Citation Nr: 1803918	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  14-23 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease (IHD), claimed as due to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, type II, claimed as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Navy from December 1966 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2011 and September 2012 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In July 2017, the Veteran testified at a Board video-conference hearing before the undersigned.  A transcript is of record.


FINDINGS OF FACT

1.  The Veteran had service in Vietnam, so he was presumptively exposed to herbicide agents, including Agent Orange, during his active service.

2.  The Veteran's IHD is at least as likely as not etiologically related to his exposure to herbicide agents during his active service.

3.  The Veteran's diabetes mellitus, type II is at least as likely as not etiologically related to his exposure to herbicide agents during his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection IHD have been met.  38 U.S.C. § 1131, 5107 (2012); 38 C.F.R. § § 3.303, 3.304, 3.307, 3.309 (2017).
2.  The criteria for service connection diabetes mellitus, type II, have been met.  38 U.S.C. § 1131, 5107 (2012); 38 C.F.R. § § 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for IHD and diabetes mellitus, type II.  He is a decorated veteran who served honorably during the Vietnam War as a Navy Air Crewman with the Tactical Electronic Warfare Squadron.  See DD-214.  He alleges that, occasionally, he flew from the aircraft carrier on which he was stationed (the U.S.S. Hancock) to the Da Nang airbase and exited the aircraft, thereby being exposed to herbicide agents (e.g. Agent Orange).  See July 2017 Hearing Testimony.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link, or nexus, between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303 (2017).  

A Veteran whose military service involved "duty or visitation in the Republic of Vietnam" between January 9, 1962 and May 7, 1975, is presumed to have been exposed during such service to herbicide agents (e.g. Agent Orange).  38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The Federal Circuit has affirmed VA's interpretation of that regulation as requiring the physical presence of a veteran within the land borders of Vietnam during service.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 555 U.S. 1149 (2009).

Diseases associated with exposure to certain herbicide agents (e.g. Agent Orange) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C. § 1116(a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  The Veteran's claim relates to IHD and diabetes mellitus, which are listed as diseases associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).

In short, to succeed on his claim, the Veteran needs to show service in Vietnam and a current disability consisting of IHD and diabetes mellitus.  The evidence establishes both elements.

The Veteran has provided detailed, highly-credible testimony regarding his flights from the U.S.S. Hancock to Da Nang airbase, in order to refuel his plane and where he would occasionally stay overnight before continuing on to other locations.  See July 2017 Hearing Transcript, generally.  His military personnel records establish that the Veteran was stationed on the U.S.S. Hancock.  Moreover, the record establishes that the U.S.S. Hancock was in the Southeast Asia theater supporting combat operations in Vietnam during the relevant period.

A September 2012 Memorandum from the Joint Services Records Research Center (JSSRC) Coordinator found that, "[t]he deck logs [from the U.S.S. Hancock] documented the launching and recovery of aircraft but did not document the type of aircraft passengers by name or destinations they were going to or coming from."  Although this evidence could not serve to establish the Veteran's contention that he set foot in Vietnam, the JSSRC response supports the Veteran's contentions insofar as it confirms the launch and recovery of aircraft consistent with the Veteran's testimony.  

The Board finds the Veteran's testimony to be credible.  The Board credits his testimony that he left his aircraft while at the Da Nang airbase, which is located in Vietnam, during the time it was refueling.  There is no evidence to the contrary.  Consequently, the Board finds that the Veteran served in Vietnam during the relevant period, and he is presumed to have been exposed to herbicide agents.  

Furthermore, the Veteran's medical records confirm that he has diagnoses of IHD and diabetes mellitus, type II.  See April 2011 Ischemic Heart Disease Disability Benefits Questionnaire, September 2012 VBMS CAPRI.  The Veteran has current disabilities that are presumptively associated with exposure to herbicide agents.

All elements of service connection have been established on a presumptive basis.  Accordingly, the Board will grant the Veteran's claim of entitlement to service connection for IHD and diabetes mellitus, type II.


ORDER

Entitlement to service connection for ischemic heart disease (IHD), claimed as due to herbicide exposure, is granted.

Entitlement to service connection for diabetes mellitus, type II, claimed as due to herbicide exposure, is granted.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


